

113 S2497 IS: Angel Tax Credit Act
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2497IN THE SENATE OF THE UNITED STATESJune 19, 2014Mr. Murphy (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against income tax for equity
			 investments by angel investors.1.Short titleThis Act may be cited as the Angel Tax Credit Act.2.Angel investment
			 tax credit(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 section:30E.Angel
				investment tax credit(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 25 percent
			 of the
				qualified equity investments made by a qualified investor during
			 the taxable
				year.(b)LimitationThe amount of the credit allowed under subsection (a) for any taxpayer for any taxable year shall
			 not exceed $250,000.(c)Qualified
				equity investmentFor purposes of this section—(1)In
				generalThe term qualified equity investment means
				any equity investment in a qualifying business entity if—(A)the aggregate amount of such investments made by the taxpayer during the taxable year is $25,000 or
			 more,(B)such investment
				is acquired by the taxpayer at its original issue (directly or
			 through an
				underwriter) solely in exchange for cash, and(C)such investment
				is designated for purposes of this section by the qualifying
			 business entity.(2)Equity
				investmentThe term equity investment means—(A)any form of
				equity, including a general or limited partnership interest, common
			 stock,
				preferred stock (other than nonqualified preferred stock as defined
			 in section
				351(g)(2)), with or without voting rights, without regard to
			 seniority position
				and whether or not convertible into common stock or any form of
			 subordinate or
				convertible debt, or both, with warrants or other means of equity
			 conversion,
				and(B)any capital
				interest in an entity which is a partnership.(3)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for
			 purposes of this
				subsection.(d)Qualifying
				business entityFor purposes of this section—(1)In
				generalThe term qualifying business entity
				means any domestic corporation or partnership if such corporation
			 or
				partnership—(A)has its
				headquarters in the United States,(B)has gross revenues for the taxable year preceding the date of the qualified equity investment of
			 less than $1,000,000,(C)employs less than
				25 full-time equivalent employees as of the date of such
			 investment,(D)has been in
				existence for less than 7 years as of the date of the qualified
			 equity
				investment,(E)has more than 50
				percent of the employees performing substantially all of their
			 services in the
				United States as of the date of such investment,(F)is engaged in a high technology trade or business related to—(i)advanced materials, nanotechnology, or precision manufacturing,(ii)aerospace, aeronautics, or defense,(iii)biotechnology or pharmaceuticals,(iv)electronics, semiconductors, software, or computer technology,(v)energy, environment, or clean technologies,(vi)forest products or agriculture,(vii)information technology, communication technology, digital media, or photonics,(viii)life sciences or medical sciences,(ix)marine technology or aquaculture,(x)transportation, or(xi)any other high technology trade or business, as determined by the Secretary of the Treasury, and(G)has equity
				investments designated for purposes of this paragraph.(2)Designation of
				equity investmentsFor purposes of paragraph (1)(G), an equity
				investment shall not be treated as designated if such designation
			 would result
				in the aggregate amount which may be taken into account under this
			 section with
				respect to equity investments in such corporation or partnership
				exceeds $2,000,000,
				taking into account the total amount of all qualified equity
			 investments made
				by all taxpayers for the taxable year and all preceding taxable
			 years.(e)Qualified
				investorFor purposes of this section—(1)In
				generalThe term qualified investor means an
				accredited investor, as defined by the Securities and Exchange
			 Commission.(2)ExclusionThe
				term qualified investor does not include—(A)a person
				controlling at least 50 percent of the qualifying business entity,(B)any venture capital fund (within the meaning of section 203(l) of the Investment Advisers Act of
			 1940 (15 U.S.C. 80b–3(l))), or(C)any bank, savings association, loan association, trust company, insurance company, or similar
			 entity whose business activities include making similar investments to
			 investments of a venture capital fund (as so defined).(f)National
				limitation on amount of investments designated(1)In
				generalThere is an angel investment tax credit limitation of
				$500,000,000 for each of calendar years 2013 through 2017.(2)Allocation of
				limitationThe limitation under paragraph (1) shall be allocated
				by the Secretary among qualified small business entities selected
			 by the
				Secretary.(3)Carryover of
				unused limitationIf the angel investment tax credit limitation
				for any calendar year exceeds the aggregate amount allocated under
			 paragraph
				(2) for such year, such limitation for the succeeding calendar year
			 shall be
				increased by the amount of such excess. No amount may be carried
			 under the
				preceding sentence to any calendar year after 2022.(g)Application with
				other credits(1)Business credit
				treated as part of general business creditExcept as provided in
				paragraph (2), the credit which would be allowed under subsection
			 (a) for any
				taxable year (determined without regard to this subsection) shall
			 be treated as
				a credit listed in section 38(b) for such taxable year (and not
			 allowed under
				subsection (a)).(2)Personal
				credit(A)In
				generalIn the case of an individual who elects the application
				of this paragraph, for purposes of this title, the credit allowed
			 under
				subsection (a) for any taxable year (determined after application
			 of paragraph
				(1)) shall be treated as a credit allowable under subpart A for
			 such taxable
				year.(B)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) by reason of subparagraph (A)
			 exceeds the
				limitation imposed by section 26(a) for such taxable year, reduced
			 by the sum of the credits allowable
				under subpart A (other than this section) for such taxable year,
			 such excess
				shall be carried to each of the succeeding 20 taxable years to the
			 extent that
				such unused credit may not be taken into account under subsection
			 (a) by reason
				of subparagraph (A) for a prior taxable year because of such
			 limitation.(h)Special
				rules(1)Related
				partiesFor purposes of this
				section—(A)In
				generalAll related persons shall be treated as 1 person.(B)Related
				personsA person shall be treated as related to another person if—(i)the relationship between such persons would result in the
			 disallowance of
				losses under section 267 or 707(b), or(ii)for purposes of subsection (e), the person is an individual who is the spouse of a lineal
			 descendant of an individual described in subsection (e)(2)(A).(2)BasisFor
				purposes of this subtitle, the basis of any investment with respect
			 to which a
				credit is allowable under this section shall be reduced by the
			 amount of such
				credit so allowed. This subsection shall not apply for purposes of
			 sections
				1202, 1397B, and 1400B.(3)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under
			 subsection
				(a) with respect to any qualified equity investment which is held
			 by the
				taxpayer less than 3 years, except that no benefit shall be
			 recaptured in the
				case of—(A)transfer of such
				investment by reason of the death of the taxpayer,(B)transfer between
				spouses,(C)transfer incident
				to the divorce (as defined in section 1041) of such taxpayer, or(D)a transaction to
				which section 381(a) applies (relating to certain acquisitions of
			 the assets of
				one corporation by another corporation).(i)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to
			 carry out
				this section, including regulations—(1)which prevent the
				abuse of the purposes of this section,(2)which impose
				appropriate reporting requirements, and(3)which apply the
				provisions of this section to newly formed
				entities..(b)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended—(1)in paragraph
			 (35), by striking plus;(2)in paragraph
			 (36), by striking the period at the end and inserting , plus;
			 and(3)by adding at the
			 end the following new paragraph:(37)the portion of
				the angel investment tax credit to which section 30E(g)(1)
				applies..(c)Conforming
			 amendments(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph
			 (37)
			 and inserting , and, and by inserting after paragraph (37) the
			 following new paragraph:(38)to the extent provided in section
				30E(h)(2)..(2)The table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by
			 adding at the end the following new item:Sec. 30E. Angel investment tax
				credit..(d)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2013, in taxable years ending after
			 such
			 date.